         Case 1:15-cr-00769-AJN Document 768 Filed 04/20/20 Page 1 of 1


                                                                                                   4/20/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States

                   –v–
                                                                     15-cr-769 (AJN)
  Trevon Gross,
                                                                          ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Gross’s request for immediate release in light of the

Court’s recent decision in United States v. Gerard Scparta, No 18-cr-578, Dkt. No. 69 (S.D.N.Y.

April 19, 2020).

       The Government shall respond by April 20, 2020 at 4:30 p.m. If the Government

opposes the request, in its response, it shall answer the following questions: Under what

conditions is Mr. Gross being quarantined at USP Canaan? Are inmates tested for COVID-19

before or after they are placed in quarantine? While in quarantine, to what extent, if any, will

Mr. Gross be exposed to other inmates or prison staff?


       SO ORDERED.


Dated: April 20, 2020
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
